Appeal from a decision of the Workers’ Compensation Board, filed April 7, 1979. The board reversed the referee and found that on January 24, 1975, claimant was an employee of Ralph Kaiser and William Benson, who were partners, and that while in the course of employment with Kaiser and Benson, claimant had an accident resulting in injuries. The record reveals that Kaiser and Benson were engaged in the roofing business, and that claimant fell from a roof they were repairing. Kaiser testified that he never met claimant until the day in question when claimant showed up at the job with his friend Benson; that Benson told him claimant was interested in learning this type of work; that he (Kaiser) did not tell claimant to go on the roof; and that, in fact, he told him to stay on the ground and observe. On cross-examination he testified, however, that he and Benson were partners pursuant to an oral partnership agreement and that they shared in the profits. Claimant testified that both Kaiser and Benson gave him directions as to what work to do; that Kaiser told him to push shingles off the lower part of the roof; and that for a previous day’s work Benson had paid him $20. While there is some conflict in the testimony, such was up to the board to resolve. Considering the record in its entirety, we are of the view that there is substantial evidence to sustain the board’s determination. Consequently, there must be an affirmance. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Sweeney, Kane and Casey, JJ., concur.